Title: From George Washington to Henry Laurens, 3 October 1778
From: Washington, George
To: Laurens, Henry


          
            Dear Sir
            Fish-kill, Octr 3d 1778.
          
          Your favor of the 23d Ult. came to my hands at Fredericksburg the Afternoon before I left it for this place. I thank you for the transmission of Mr Beresfords intelligence, tho I have not the smallest Idea that any thing more than a deception, is meant by it; and, that Mr Williams is either a voluntary Agent, or the innocent instrument, for carrying it on. Yet, as the case may be otherwise, common prudence bids us guard against the worst.
          
          
          
          A conclusive evidence against the measure with me, is, his speaking of the Force as a detachment only—I am well convinced myself, that the Enemy, long e’re this, are perfectly well satisfied, that the possession of our Towns while we have an Army in the field, will avail them little—It involves us in difficulty, but does not by any means insure them conquest.
          They well know, that it is our arms, not defenceless Towns, they have to Subdue, before they can arrive at the haven of their wishes; and that till this end is accomplished, the superstructure they have been endeavouring to raise “like the baseless fabric of a vision” falls to nothing—But this, tho a reason operating powerfully with me, in deciding upon the point, is by no means the most weighty consideration in my mind. A measure of this kind, before the hostile disposition of France became so obvious, and before the French Squadron arrived upon our Coast, was probable, as their whole conduct was full of unaccountables; but to attempt now, to detach 10,000 Men (which is, I presume half their army) and to divide their Naval strength for Protection of it, would, in my judgment, be an act of insanity, & would expose one part, or the other, of both Land and Sea force, to inevitable ruin—I therefore conclude, that they will transport their whole, or no part of their force there. And yet, I may find myself mistaken.
          As you have not acknowledged the receipt of my letter by Major (now Lt Colo.) Morris, by whom I took the liberty of returning the first Paper parcel of gold you were so obliging as to send me—nor of one of posterior date by Colo. Hazen, inclosing the Letters of Govr Johnstone, Mr Manning &ca—I am somewhat fearful that they may have been mislaid, and forgot, as these Gentlemen were charged with other business of more consequence —With every Sentiment of esteem, regard, and Affection I am Dr Sir Yr Most Obedt & obligd Hble Servt
          
            Go: Washington
          
        